UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2350


ERIC EMANUEL TAYLOR,

                Plaintiff - Appellant,

          v.

VIRGINIA; THE UNITED STATES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00429-AWA-RJK)


Submitted:   March 16, 2016                 Decided:    March 22, 2016


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric    Emanuel    Taylor    appeals   the    district     court’s    order

dismissing      his     complaint   without    prejudice    and    imposing       an

expanded system of prefiling review on his future filings.                        We

have     reviewed      the   record     and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Taylor v. Virginia, No. 2:15-cv-00429-AWA-RJK (E.D. Va.

Oct. 27, 2015).           We dispense with oral argument because the

facts    and   legal     contentions    are   adequately   presented        in   the

materials      before    this   court   and   argument    would    not   aid     the

decisional process.

                                                                         AFFIRMED




                                         2